United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
HEALTH CARE SYSTEM, Sioux Falls, SD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0142
Issued: February 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 2, 2015 appellant filed a timely appeal of an August 24, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed from the last merit decision dated April 21, 2015, and the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3 the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant argues that she was entitled to reimbursement for her initial medical
treatment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 17, 2015 appellant, then a 26-year-old practical nurse, filed a traumatic
injury claim (Form CA-1) alleging that on February 13, 2015 she sustained an eye injury when a
patient’s urine splashed into her left eye while she was assisting with catheter care.
Appellant was examined on February 13, 2015 in the employing establishment
emergency room and was prescribed medication and ointment to treat her eye. Dr. Carlie J.
Carlson, an osteopath at the employing establishment clinic, examined appellant on February 19,
2015 and reported that she continued to use her prescribed eye drops. She concluded that
appellant’s left eye was fine with no problems.
In a letter dated March 9, 2015, OWCP requested additional medical evidence in support
of appellant’s claim. It stated that the medical evidence did not provide a diagnosed condition
resulting from the employment incident. OWCP noted that exposure to a workplace hazard such
as an infectious agent did not constitute a work-related condition entitling an employee to
medical treatment under FECA.
Dr. Carlson completed a note dated February 19, 2015. She indicated that a patient’s
urine splashed into appellant’s left eye and that the patient had a history of a urinary tract
infection. Dr. Carlson reported that appellant’s left eye was fine with no drainage, discharge, or
redness. She noted that appellant had used Vigamox ophthalmological drops for her eye and
could work with no restrictions. On March 27, 2015 Dr. Carlson diagnosed body fluid exposure
in the left eye and reported appellant’s history of injury. She indicated that appellant utilized
prescribed antibiotics and that her left eye had no physical problems and normal visual acuity on
February 19, 2015.
By decision dated April 21, 2015, OWCP denied appellant’s claim, finding that the
evidence submitted did not contain a diagnosed condition resulting from her employment
incident. It explained that section 10.303(a) of its regulations held that simple exposure to a
workplace hazard such as an infectious agent, does not constitute a work-related injury entitling
an employee to medical treatment under FECA.2
Appellant requested reconsideration on June 25, 2015. In support of her request, she
submitted a letter from the employing establishment explaining that her incident occurred after
hours and required her to seek treatment from the employing establishment emergency room
rather than the occupational health clinic. The emergency room did not have antibiotics
available for appellant and instructed her to fill her prescription from an outside source.
Appellant was further told that this expense would be covered by OWCP. The employing
2

20 C.F.R. § 10.303. This regulation further provides that an employing establishment should not use a Form
CA-16 to authorize medical testing unless the employee has sustained an identifiable injury or medical condition as
a result of that exposure. The regulation also notes that employers may be required to provide medical testing or
services under other statutes or regulations, such as the Occupational Safety & Health Administration regulations.
Section 10.313 of the regulations provide that in unusual or emergency circumstances OWCP may approve payment
for medical expenses incurred otherwise than as authorized in section 20 C.F.R. § 10.303. It may approve payment
for medical expenses incurred even if a CA-16 form authorizing medical treatment and expenses has not been issued
and the claim is subsequently denied; payment in such situations must be determined on a case-by-case basis. See
C.L., Docket No. 14-5 (issued May 5, 2014).

2

establishment concluded, “The claimant was left with the out-of-pocket medical expense for the
antibiotic and this should not have been the case.”
Appellant also submitted an addendum report dated June 16, 2015 from Dr. Carlson. She
concluded, “The work incident of the accidental splash/spray of urine, hit her face/left eye, and
caused the bodily-fluid exposure.” Dr. Carlson indicated that appellant’s diagnosis was personal
history of contact with and suspected exposure to potential hazardous body fluids.
By decision dated August 24, 2015, OWCP declined to reopen appellant’s claim for
consideration of the merits as Dr. Carlson’s June 16, 2015 report was repetitious and consisted of
copies of documentation that was previously considered.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.3
Section 10.606(b)(3) of the Code of Federal Regulations provides that a claimant may obtain
review of the merits of the claim by submitting, in writing, an application for reconsideration
which sets forth arguments or evidence and shows that OWCP erroneously applied or interpreted
a specific point of law; or advances a relevant legal argument not previously considered by
OWCP; or includes relevant and pertinent new evidence not previously considered by OWCP.4
Section 10.608 of OWCP’s regulation provides that when a request for reconsideration is timely,
but does meet at least one of these three requirements, OWCP will deny the application for
review without reopening the case for a review on the merits.5 Section 10.607(a) of OWCP’s
regulation provides that to be considered timely an application for reconsideration must be
received by OWCP within one year of the date of OWCP’s merit decision for which review is
sought.6
ANALYSIS
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a) did not constitute an
abuse of discretion.
The issue on appeal is whether appellant met any of the requirements of 20 C.F.R.
10.606(b)(3) requiring OWCP to reopen the case for consideration of the merits of the claim.
Appellant filed a timely request for reconsideration on June 25, 2015 from the April 21, 2015
merit decision. With her request, she did not set forth arguments showing that OWCP
erroneously applied or interpreted a specific point of law nor did she advance a relevant legal
argument not previously considered by OWCP.
3

5 U.S.C. §§ 8101-8193, 8128(a).

4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.608.

6

Id. at § 10.607(a). Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations¸ Chapter 2.1602.4
(October 2011).

3

In support of her request for reconsideration, appellant attempted to submit additional
relevant and pertinent new evidence not previously considered by OWCP. She submitted an
addendum to Dr. Carlson’s reports dated June 16, 2015. Dr. Carlson indicated that appellant’s
diagnosis was personal history of contact with and suspected exposure to potential hazardous
body fluids. The Board has held that material which is duplicative of that already contained in
the case record does not constitute a basis for reopening a case.7 Dr. Carlson previously
diagnosed body fluid exposure in the left eye in her March 27, 2015 report considered by OWCP
in the April 21, 2015 merit decision. As the addendum report was duplicative of evidence
already in the record, this report was not sufficient to require OWCP to reopen appellant’s claim
for further merit review.
Accordingly, as appellant’s request for reconsideration did not meet the requirements for
reopening her case, the Board finds that OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for merit review under
5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

P.O., Docket No. 14-1675 (issued December 3, 2015). See Kenneth R. Mroczkowski, 40 ECAB 855 (1989).

4

